Citation Nr: 1234404	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, to include service in Korea from February 1968 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By its June 2010 action, the Board remanded this matter to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case was returned to the Board for further review.  

The Board in July 2012 determined that additional medical input was needed and requested a medical opinion from a Veterans Health Administration (VHA) physician pursuant to 38 U.S.C.A. §§ 5103A, 7109 (West 2002 and Supp. 2011); 38 C.F.R. § 20.901 (2011).  That opinion was received by the Board in September 2012.  Ordinarily, a copy of the opinion obtained is furnished to the Veteran for review and submission of additional evidence and/or argument, prior to the Board's entry of a final decision.  However, the record now permits a grant of entitlement to the benefit sought on appeal, thereby obviating the need to provide notice and an opportunity to submit additional evidence or argument.  


FINDINGS OF FACT

1.  Complete service treatment records of the Veteran are unavailable through no fault on his part.  

2.  The Veteran sustained an inservice left ankle injury in a basketball game in Korea and credibly and probatively indicates that he has experienced left ankle problems since that in service injury, which did not become particularly bothersome until about 2006.  

3.  Current medical data denote an old healed fracture of the left posterior malleolus, mild osteoarthritis of left tibiotalar joint, and a calcaneal spur of the left ankle that cannot reasonably be dissociated from the inservice left ankle injury.  

4.  Current disability of the Veteran's left ankle involving old healed fracture of the left posterior malleolus, mild osteoarthritis of tibiotalar joint, and a calcaneal spur is of service origin.  


CONCLUSION OF LAW

Residuals of an inservice left ankle injury consisting of an old healed fracture of the left posterior malleolus, mild osteoarthritis of left tibiotalar joint, and a calcaneal spur of the left ankle were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

The Veteran provides a credible, probative account that is not otherwise disputed by evidence on file that he sustained an injury to his left ankle in a basketball game in which he was playing in Korea in late 1968.  He also states that medical treatment, including a three-day hospitalization, was required at Camp Kaiser, Korea, for treatment of his left ankle injury in November or December 1968 and that statement, too, is found to be both credible and probative.  Attempts by VA to date to obtain records of that medical treatment have been unsuccessful through no fault of the Veteran and it is noted that the RO formally determined in July 2008 and June 2010 that records relating to that and other medical care were unavailable.  

The Veteran was reassigned from Korea to another duty station in February 1969 and examination and treatment records compiled thereafter in service do not reference any complaint or finding involving a prior left ankle injury or current left ankle disablement.  That notwithstanding, many years after service, X-rays by VA in October 2006 disclosed an old healed distal tibial fracture with a tiny calcaneal spur.  And, during the course of medical care that followed the Veteran referenced his inservice left ankle injury and was treated for, among other things, gout affecting his left foot.  

VA medical examination in July 2010 yielded diagnoses of an old healed fracture of the left posterior malleolus, mild osteoarthritis at the tibiotalar joint, and a calcaneal spur.  In the opinion of the VA examiner, X-rays were consistent with a previous injury and the Veteran's degenerative joint disease was also consistent with previous injury; however, the claims folder was found to contain no evidence to support the Veteran's injury and, as a result, the VA examiner determined that a nexus opinion could not be provided without resort to mere speculation.  

The Veteran's credible and probative account of an inservice left ankle injury and treatment thereof is sufficient as a basis for a medical opinion, particularly in the absence of all pertinent service treatment records.  It, too, is significant that the Veteran has not alleged, nor does the record otherwise indicate, that he sustained any injury to the left ankle other than that incurred during basketball play in Korea.  

An attempt to obtain more definitive medical opinion was made by the Board in July 2012 in soliciting a medical opinion from a VHA orthopedic surgeon.  That opinion was provided in September 2012 and its substance contraindicates entitlement to service connection for residuals of a left ankle injury on the basis that the type of injury and course of treatment in service were not identified by medical data and only gout was shown postservice beginning in or about 2006.  The VHA physician, however, fails to account for the unavailability of service treatment and other records, affords no consideration to the Veteran's credible account of inservice injury and treatment therefor, and otherwise declines without reason to offer any reason for the existence of a healed left ankle fracture and related degenerative changes.  As indicated above, the Board finds the Veteran's account of an inservice injury to his left ankle and treatment therefor to be both credible and probative, and while an extended period of time followed in which he sought no medical assistance for left ankle complaints, he, too, explains that lapse of time through his credible, probative statements that, while his left ankle bothered him continuously from the time of the inservice injury, it was not so bothersome or disabling as to warrant obtaining medical assistance.  

On the basis of the foregoing, the record is found to be at least in relative equipoise as to the question of the service incurrence of residuals of a left ankle injury, including old healed fracture of the left posterior malleolus, mild osteoarthritis of left tibiotalar joint, and a calcaneal spur of the left ankle.  A grant of service connection therefor is thus found to be in order.   


ORDER

Service connection for residuals of a left ankle injury involving an old healed fracture of the left posterior malleolus, mild osteoarthritis of left tibiotalar joint, and a calcaneal spur of the left ankle is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


